Title: From Thomas Jefferson to Henry Lee, 27 May 1826
From: Jefferson, Thomas
To: Lee, Henry


Dear Sir
Monticello
May 27. 26.
Since the date of my last letter to you I am enabled to add a little informn to that then given. the revd mr Jared Sparks formerly  pastor of the Unitarian church in Baltimore & lately editor of the N. A. Rev. passing  to the South for his health  informed me in a lre from Northfolk that he contemplated  a publicn on the American revoln, and should avail himself of the journey he was on to obtain meterials. he asked if I could furnish any or suggest any source for obtaing such . I recommdd that on his return he shoud examine the Exve papers in Richmond. he did so & in a lre from that place of the 13th inst. he says ‘yesterday I passed in the Council chamber here reading the lres of the Exve, your letters on 1781. give a much  more full and minute acct of the state of events in Virga at that time than can be collected from all the histories that have been written. Such lres & parts of lres as are of a genl nature I have marked to be copied, as also those of Lafayette and Steuben written to the Exve. they have all been well arranged by the present clk of the council’  leaving out of the acct so much as belongs to that of complimt. I quote this paragraph merely as authorising a general inference that there is in the Council chamber a body of my lres safely preserved and arranged. that  certain portions of the public papers were saved I always understood  but did not know of which offices, the cases to which I applied myself in those moments of pressure were 1. to  get an army into the field 2. to save  our arms 3. to save the public records . I remember  charging  each Clerk with the  care of his own exclusively giving to Berkley of the H. of R.  a warrant for the impressment of waggons however to carry off hisown, to Blair of the Council the same for his and instructing them to take the Hanover road along which I thought no pursuit of the enemy was to be apprehended. I now  conclude that these  constituted the portion saved and that the part lost was that which took the  river road and contained the  general records  which had but those of the Secy office  as the legislr did not rise till Tuesday the 2d of Jan. it probably took the next day to pack & procure waggons  so that they  would leave Richmd on Thursday the day before the enemy entered it. this causing them  a day’s start with the early deflection from the principal road, probably saved those portions of the public papers, knowing myself to have been a laborious correspdt and learning that a body of my lres are safely preserved I trust that this deposit will be worth your examn, and  will justify my troubling you with this informn adding the assurn of my great respect and esteem.Th: J.
   conclude that these constituted the portion saved, and that the part lost was that which took the river road and contained the General records which had been those of the Secretary’s office.  my term expiring before the govmt reassembled at one place, I lost sight of what followed.
